Citation Nr: 1705794	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  13-00 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to an increased evaluation for residuals associated with the amputation of the left ring finger through the proximal phalanx with scar, which is currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Ryan Farrell, Agent


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1973 to December 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran filed a timely Notice of Disagreement (NOD) in July 2011 and the RO issued a Statement of the Case (SOC) in December 2012.  The Veteran filed a VA Form 9 Substantive Appeal in December 2012.  

The issue of an initial compensable rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left ring finger was amputated at the proximal interphalangeal joint; metacarpal resection is not demonstrated.


CONCLUSION OF LAW

The criteria are not met for an evaluation higher than 10 percent for amputation of the left ring finger.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5155 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2016).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 
	
VA's duty to notify was satisfied by a letter dated in April 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The record contains the VA treatment records, private treatment records, and service treatment records.  The record also includes the Veteran's statements and a May 2011 report of VA examination.  The report of the VA examination included a review of the Veteran's medical history, including private and VA treatment records, an interview and examination of the Veteran.  The examination also includes sufficient clinical and diagnostic findings for purposes of determining the nature and severity of the Veteran's left ring finger amputation through the proximal phalanx with scar.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2 (2016); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Criteria 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3  (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found - a practice known as "staged" ratings.

The VA rating schedule under 38 C.F.R. § 4.71a, Diagnostic Code 5155 provides that a 10 percent rating is warranted for amputation of the ring finger, without metacarpal resection, at proximal interphalangeal joint or proximal thereto.  For the same condition with metacarpal resection (more than one-half the bone lost), a 20 percent rating is warranted.  A Note provides that the single finger amputation ratings are the only applicable ratings for amputation of whole or part of single fingers.

Factual Background

The Veteran was granted entitlement to service connection for amputation of the left ring finger in a December 1970 rating decision.  The Veteran filed the current claim for an increased rating in March 2011.  

The Veteran submitted a statement in May 2011 regarding his finger.  He reported that he lost half of his left ring finger in a combat situation.  He stated that, while in the hospital, he developed gangrene.  He was sent to Japan, when the remaining finger was removed.  He reported that the pain had become more severe over the preceding two years and that his left hand was getting weaker because of less use.  

The Veteran was provided a VA examination in May 2011.  The examiner noted the Veteran's history related to the injury, including that the scar on his left ring finger was caused by an amputation that occurred in 1969.  The Veteran reported that the scar was not painful and that he did not experience any skin breakdown.  The Veteran reported decreased dexterity and pain as well as decreased grip.  The Veteran denied any functional impairment due to the scar.  The examiner noted that the amputation was the result of an injury that occurred while the Veteran was in Vietnam and he had to jump from the truck during an ambush and the finger was ripped and got infected.  The Veteran reported pain with the amputated stump.  He denied swelling, redness, and phantom pain.  He reported that his symptoms occurred as often as 10 times per day for a half an hour each time.  The Veteran reported that the severity of the pain was seven out of 10.  The Veteran reported that the symptoms were elicited by grip and relieved by rest.  The Veteran stated that he could function without medication.  The functional limitation was decreased dexterity and pain as well as decreased grip.  

On examination, the examiner noted the Veteran's scar from the amputation.  He described it as linear, measuring 0.5 centimeter long and wide.  The Veteran's scar was not painful on examination, and there was no skin breakdown, tissue damage, inflammation, edema, or keloid formation.  The scar was not disfiguring and did not limit the Veteran's motion.  There was no limitation of function due to the scar.  

The examiner noted that the Veteran was right-hand dominant.  On examination of the muscles in the left ring finger, the examiner noted that there was no evidence of loss of deep fascia, loss of muscle substance, or impairment of muscle tone.  There were no signs of lowered endurance or impaired coordination.  The examiner noted that the amputation affected the left ring finger due to decreased dexterity and pain as well as decreased grip.  There was no muscle herniation.  There was damage to the left ring finger at the mid-shaft of the proximal phalanx.  The injury did not involve tendon damage, bone damage, joint damage, or nerve damage.  

The bilateral hand examination did not reveal a decrease in strength with regard to pulling, pushing, or twisting.  In regards to dexterity, the bilateral hand examination did not reveal a decrease in twisting, probing, writing, touching, or expression.  The examination of the left hand revealed digit deformities; in this regard, the examiner noted that the Veteran had a deformity at the proximal interphalangeal joint, proximal mid phalanx left ring finger amputation.  

On examination of left hand dexterity, there was no gap between the thumb pad and the left long fingertip.  There was objective evidence of pain; but, there was no limitation of motion on repetitive motion.  There was a gap between the thumb and the left ring finger due to the amputation, but there was no pain on attempt.  There was no gap between the thumb pad and the left little finger, but there was objective pain on motion.  After repetitive use testing, there was no additional limitation of motion, but objective evidence of pain was observed.  The Veteran exhibited full range of motion in the left index finger, and there was no gap between the proximal transverse crease of the palm to the left index fingertip and no pain on attempt.  The examiner noted that the Veteran was unable to complete repetitive use testing of the left index finger because of the status-post amputation at the midshaft proximal phalanx.  The Veteran exhibited full range of motion in the left long finger.  The Veteran exhibited no gap between the proximal transverse crease of the palm to the left long fingertip, but there was objective evidence of pain on attempt.  There was also objective evidence of pain after three repetitions, but there was no additional limitation of motion on repetitive motion.  The Veteran exhibited full range of motion in the left ring and little fingers.  During the finger range of motion testing, none of the Veteran's joints were additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There was no ankylosis in any finger.  

The examiner noted that the examination of the stump revealed no tenderness, neuroma, circulation problems, swelling, or deformity.  The examination report indicates, at one point, that the Veteran's right little finger amputation was disarticulated at the proximal interphalangeal joint.  This appears to be a typographical error, as the remainder of the report correctly identifies the amputation on the left ring finger.  The examiner noted that the surgery has altered the function by decreased grip and overall dexterity.  The examiner also noted that the left hand X-ray results were abnormal insofar as they showed that the left ring finger had been amputated at the midshaft of the proximal phalanx.  The examiner noted that the diagnosis of amputation of the left ring finger through the proximal phalanx was unchanged.  The examiner noted that the condition was active and that the subjective factors were pain in the stump.  

Analysis 

At the outset, the Veteran's condition clearly warrants the currently-assigned 10 percent rating for an amputation at the proximal interphalangeal joint.  Under applicable VA law, the appeal still permits the Veteran to seek further compensation.  See A.B. v. Brown, 6 Vet. App. 35 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).  In some cases a different diagnostic code can apply.  However, the VA rating schedule specifically states the single finger amputation ratings are the only applicable ratings for amputations of whole or part of single fingers.  Thus, a higher rating is not assignable.

Lastly, the Board acknowledges that the Veteran has a residual surgical scar of the left ring finger.  However, the May 2011 VA examiner found that the surgical scar was not painful, unstable, or in a total area greater than 39 square inches; there were no other pertinent physical findings or complications.  As such, a separate compensable rating for that scar is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

The Board has also considered the Veteran's statements regarding his pain, decreased grip, and decreased dexterity caused by his residuals associated with the amputation of the left ring finger through the proximal phalanx with scar.  The Board, however, notes that the Veteran's symptoms are accounted for in the rating assigned under Diagnostic Code 5155.  Ultimately, the opinions and observations of the Veteran do not meet the burden for a higher rating with respect to the severity of his service-connected residuals associated with the amputation of the left ring finger through the proximal phalanx with scar, as the amputation did not occur with metacarpal resection.  The evidence shows that symptomatology associated with the Veteran's residuals associated with the amputation of the left ring finger through the proximal phalanx with scar fits squarely within the schedular criteria associated with the 10 percent rating throughout the appeal period.  The Veteran is in receipt of the maximum rating for residuals associated with the amputation of the left ring finger through the proximal phalanx with scar.  

Extraschedular Considerations

The VA Schedule of Disability Ratings will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's residuals associated with the amputation of the left ring finger through the proximal phalanx with scar is inadequate.  A comparison between the Veteran's amputation with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, as discussed above.  The Veteran's current rating is in recognition that his finger was amputated without metacarpal resection at the proximal interphalangeal joint.  The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his amputation.  There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment, such as "marked interference", over and above that which is already contemplated in the assigned schedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this regard, the Board recognizes that the May 2011 examiner did not note that the Veteran's amputation would interfere with his ability to work.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) may be an element of an appeal for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Board finds that the evidence does not suggest, and the Veteran does not allege, that he is unemployable due solely to his left finger disability.  As such, based on the evidence of record, the Board finds that further consideration of a TDIU is not warranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. Reasonable doubt has been resolved in favor of the Veteran when possible.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

An evaluation greater than 10 percent for residuals associated with the amputation of the left ring finger through the proximal phalanx with scar is denied.  


REMAND

The Veteran was last afforded a VA examination in May 2011.  Given the Veteran's testimony regarding the severity of his bilateral hearing loss, the length of time since his most recent examination, and because there are no treatment records that fully address the disability picture, the Board finds that a new examination is warranted in order to fully evaluate the severity of the Veteran's bilateral hearing loss.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination when there is evidence of a change in the disability since the last examination.  Snuffer v. Gober, 10 Vet App 400 (1997).  Given the potential of worsening, and because there is insufficient evidence upon which the Board can assess the current severity of the Veteran's bilateral hearing loss, the Board finds that a new examination-with findings responsive to applicable rating criteria-is needed to fully and fairly evaluate the Veteran's claim for an initial compensable rating.  Caffrey v. Brown, 6 Vet. App. 377 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous.")

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiology examination to determine the current severity of his service-connected bilateral hearing loss.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted, and all clinical manifestations of the service-connected bilateral hearing loss should be reported in detail.  The examination must include appropriate audiometric and speech discrimination testing of each ear. 

After examining the Veteran and the results of all diagnostic testing deemed necessary, the examiner should provide a discussion of the effect of the Veteran's service- connected bilateral hearing loss on his functioning.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If an opinion cannot be offered without resort to mere speculation, the examiner should fully discuss why this is the case.

2.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim of entitlement to initial compensable rating for bilateral hearing loss.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


